USDC IN/ND case 1:21-cv-00238-DRL-SLC document 40 filed 07/21/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 RYAN KLAASSEN et al.,

                       Plaintiffs,

        v.                                             CAUSE NO. 1:21-CV-238 DRL-SLC

 THE TRUSTEES OF INDIANA
 UNIVERSITY,

                       Defendant.

                                            ORDER

       The students move to enjoin Indiana University from enforcing its vaccination

policy pending their appeal. See Fed. R. Civ. P. 62(d). The court reviews this motion under

generally the same analysis governing the preliminary injunction motion. Hilton v.

Braunskill, 481 U.S. 770, 776 (1987); Cavel Int’l, Inc. v. Madigan, 500 F.3d 544, 547-48 (7th

Cir. 2007); see, e.g., Korte v. Sebelius, 528 F. Appx. 583, 585-86 (7th Cir. 2012).

       If the court only had another five days for its preliminary injunction ruling, it

would have been shorter. Fair to say the court needn’t elaborate on a 101-page opinion.

The students never made a strong showing that they were likely to succeed on their

constitutional claim’s merits. As it turns out, they only made a soft showing.

       In this motion, the students posit strict scrutiny by theorizing an expansion of Roe

v. Wade, 410 U.S. 113 (1973). The court declines to view that theory of error as strong. It

stands in contrast to the Constitution, and longstanding precedent from the United States

Supreme Court. See Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997); Zucht v. King,

260 U.S. 174, 176-77 (1922); Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 24-25
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 40 filed 07/21/21 page 2 of 3


(1905); see also Gonzales v. Carhart, 550 U.S. 124, 163 (2007); Cruzan v. Director, Missouri

Dept. of Health 497 U.S. 261, 279 (1990); Washington v. Harper, 494 U.S. 210, 221-22 (1990).

       For any number of reasons articulated in the court’s prior opinion, the students

lack irreparable harm or an inadequate remedy at law. Indeed, they have many choices

available to them that avoid any irreparable harm they perceive in the vaccine policy.

Only in the sense of a constitutional violation have they advanced these requirements,

albeit again dimly on this record.

       The balance of harms and public interest remain undisturbed and now likewise

oppose any stay pending appeal. The court addressed these issues in full in its prior

opinion. In this motion, the students say their constitutional claim is strong, but it isn’t.

That low likelihood of success requires from the students a greater showing of the balance

of harms. See Turnell v. CentiMark Corp., 796 F.3d 656, 662 (7th Cir. 2015).

       For that, the students say the COVID-19 risks have significantly declined, a large

measure of the university’s population has been vaccinated, and their decision won’t

harm the university or others. COVID-19 risks are lower than at the pandemic’s height

because of vaccinations; but viral risks prove ever potent, particularly to those who have

awaited or foregone vaccination as variants circle and the pandemic persists. In actuality,

at least at last count, many thousands of students remained to be vaccinated at the

university. And staying the policy pending appeal risks more harm than not.

       Add to what the court said Sunday the additional concern today that a stay

introduces greater confusion, not less, as to a student’s obligation mere weeks before the

fall semester begins in August 2021, particularly given the need to receive the vaccine (if


                                              2
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 40 filed 07/21/21 page 3 of 3


not exempted) and then to wait two weeks after the last dose for it to take hold. And it

risks, on this record, the public’s and university’s greater interest in health and safety.

       Six of eight students have exemptions already. A seventh student qualifies if she

would just ask. Almost to a one then, the students need only worry about masking, social

distancing, and surveillance testing from here. Any real harm to them is thus quite slight

while this case proceeds on appeal.

       Only one student has an unexemptible choice; and, given the low likelihood of

success, she hasn’t shown her interest to outweigh the safety of some 90,000 students,

40,000 faculty and staff, or multiple campus communities. For these reasons, and those

given by the court before, the interests align firmly against a stay of this policy pending

appeal. The circumstances since Sunday haven’t turned materially to the better.

       The court DENIES the motion for an injunction pending appeal (ECF 37).

       SO ORDERED.

       July 21, 2021                              s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              3
